Mr. JUSTICE LORENZ delivered the opinion of the court: On December 7, 1970, defendant entered a guilty plea to a charge of attempted burglary and was sentenced to a term of one to two years. At that time the trial judge advised defendant of his right to appeal, his right to a transcript of proceedings and his right to appointed appellate counsel in the event that he did not have the funds to hire private counsel. On September 10, 1971, the public defender, who was appointed to prosecute an appeal on defendant’s behalf, moved that this court grant him leave to withdraw from the case on the grounds that he was unable to find any basis which might arguably support an appeal. This motion was filed with a supporting brief pursuant to Anders v. California (1967), 386 U.S. 738. This brief, which was obviously prepared with skill after a conscientious examination of the record, stated that the only ground which might arguably support an appeal (and in the opinion of defense counsel was without merit) would be that the court did not fully admonish the defendant of the significance and consequences of his guilty plea. While the brief considered this point in detail, suffice it to say that the record established that the court’s admonishment of defendant was sufficient. Ill. Rev. Stat. 1969, ch. 38, par. 115 — 2; Supreme Court Rule 402. On September 3,1971, defendant was served by mail with copies of the public defender’s motion and brief. On September 22, 1971, this court notified defendant that he might have until November 21, 1971, to raise matter in support of his appeal. Defendant’s reply of October 15, 1972, stated that he waived the jury trial because of his “past prison conviction” and that he was promised a sentence of a year to a year and day or probation, but received a sentence of one to two years. In addition to our consideration of the defendant’s letter and the brief filed by the public defender, we have made “a full examination of all the proceedings” as required by Anders v. California. We conclude that there are no matters “arguable on their merits” and therefore an appeal would be “wholly frivolous.” Defendant’s attorney is given leave to withdraw, and the judgment is affirmed. Judgment affirmed. ENGLISH, P. J., and DRUCKER, J„ concur.